Ingraham, E. J. (concurring):
. I concur with Mr. Justice Dowling. This was a voluntary proceeding instituted by Margaret M. Wright: ' The relator alleged that James ¡Nisbet died leaving a last will and testament by which he devised to the petitioner during the term of her natural life *5certain real property in the city of Mew York .with a remainder over to the issue of the petitioner. The said will contained a power of sale and provided that' in the event of the sale of said property the executors should, invest the proceéds of the one-third interest devised to the petitioner and pay over the income thereof to the petitioner during her natural life; that the real property was sold by the petitioner under a power of sale contained in the will, and there has come into her hands the proceeds of the sale and she desired to render an account to the surrogate of her conduct as testamentary trustee of said undivided.one-third interest in said real property. She .submits an account in which it appears that the sum of $9,000 was the proceeds of the real property and that $4,500 had been deposited to her credit in certain savings banks in the city of Mew York and $4,500 had been loaned to the petitioner’s daughter during the life of the petitioner. By the will of Misbet there was created a trust which arose upon the exercise of the power of sale by the executors, and the executors were required to invest the share of the testator’s daughter, the petitioner, in Mew York city stock or upon mortgage of real estate and to pay to her the income for the rest of her life with remainder over to her children. The testator appointed .his wife and his three children executors. The wife appears to have died after the testator, and the petitioner was the only executor \yho qualified and, therefore, when this trust' came into existence the beneficiary was the sole trustee.. It is established that the same person cannot be- at the same time, trustee and beneficiary of the same identical interest. ( Woodward v. James, 115 N. Y. 346.) . The trust, however, did not fall but was to be enforced by the court by the appointment of a trustee to carry it into effect. The petitioner having exercised the power of sale under the will the proceeds of the real property which was to be held in trust came into her hands charged with the trust to carry out the provisions of the will. She had no power to use this money in any way except .as directed in the will. Any attempt to pay it to one of the remaindermen upon any contract or agreement was a violation of the trust and made her liable to restore the money so loaned or advanced. ' So that assuming that she had attempted to make such a loan, as appears by her account, such loan was unauthorized. Her daughter to whom she made the loan was, *6according to the. will, not to receive it unless she survived her mother. She had not, therefore, a vested remainder or at most it. was a remainder subject to be divested by her death before her mother. The transaction, therefore, between the petitioner and her .daughter cannot in any way be considered as an investment of this trust fund and I agree with Mr. Justice Dowling that, upon the evidence, there was no such investment. ; The money advanced by the petitioner to her daughter .is controlled by the agreement which was. introduced in evidence and had no relation to the fund that the. petitioner, had’which was impressed with this- trust and for which the petitioner is' bound to account.'
Decree reversed and proceedings remitted, as stated- in Opinion with . costs to appellant against the respondent personally.